In an action to foreclose a mortgage, the defendant RWL Construction Corp. appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated April 12, 2000, which denied its motion to set aside the foreclosure sale.
Ordered that the order is affirmed, without costs or disbursements.
The defendant RWL Construction Corp. (hereinafter RWL) was not entitled to notice of the foreclosure sale as it did not answer the complaint, appear in the foreclosure action, or demand notice of the sale (see, Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400, 403). Moreover, RWL failed to demonstrate that the sale price of the foreclosed premises was inadequate (see, Polish Natl. Alliance v White Eagle Hall Co., supra, at 407-408). Accordingly, the Supreme Court providently exercised its discretion in denying the appellant’s motion to set aside the sale (see, CPLR 2003). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.